820 F.2d 1225
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ROADWAY WORKERS ASSOCIATION;  et al., Plaintiffs-Appellants,v.ROADWAY EXPRESS, INC.;  International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers;  CentralConference of Teamsters;  Teamsters, Chauffeurs,Warehousemen & Helpers Local Union No. 20;  Ohio Conferenceof Teamsters;  International Trucking Management, Inc.,Defendants-Appellees.
No. 86-3559.
United States Court of Appeals, Sixth Circuit.
May 15, 1987.

Before KEITH, KENNEDY and NORRIS, Circuit Judges.
PER CURIAM.


1
Plaintiffs-appellants appeal the order of the United States Magistrate granting summary judgment to defendants-appellees in this action under sections 301 and 303 of the Labor Management Relations Act, 29 U.S.C.  SS 185 and 187.  Upon consideration of the record and the briefs filed herein, we AFFIRM the Magistrate's judgment for the reasons stated in his memorandum and order filed on November 18, 1985.